DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication from applicant’s representative, Brian McGuire, on 2/12/21. 

3.  Applicant’s 2/11/21 Supplemental amendment, in response to the 2/3/21 interview of record, is entered.  Applicant has cancelled claims 3 and 17-20.  Amended claims 1, 2 and 4-16 are allowed over the prior art of record.  The previous claim rejections under 35 USC §112, 2nd paragraph and §101 are withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 

4.  Claim 4 is amended by the examiner as follows (in view of the most recent claim set of 2/11/21): 
	Claim 4
	The method of claim [[3]]1, wherein the one or more documents are at least one document selected from the group consisting of: a credit card agreement, an insurance policy, a terms of industry bonds, and a court document related to a bankruptcy and liquidation. 

5.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1: 
 “generating, in the refund transaction record, one or more links to one or more of the documents that includes the agreements and polices requiring the hierarchy of payment between the at least the first and the second of the user organizations having the shared responsibility for payment of the refund event; 
receiving, from a purchaser of the purchased item, a refund request for the purchased item; 
in response to receiving the refund request, identifying the unique identifier of the purchased item associated with the purchased Item; 
checking the database for the refund event identifier of the purchased item using the unique identifier; 

displaying on a portion of a display of a user device logged on to the refund management server, a display element configured to activate the one or more links to the one or more documents; 
automatically launching one or more windows on the display of the user device in response to activating the one or more links to show the one or more of the documents corresponding the activated one or more links; 
when the first refund has already been Issued, indicating the purchase price of the refund partially or fully paid, and determining, via the one or more documents displayed in the one or more windows, the hierarchy of payment of the full refund as required by the existing agreements and policies between at least the first and the second user organizations having the shared responsibility for payment of the full refund, and determining whether a further refund or a reimbursement of the user organization that paid the first refund is warranted; and 
automatically generating and sending an alert or communication to one or more of the user organizations having the shared responsibility for payment of the refund event based on the determination that a further refund or reimbursement is warranted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696